DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2021 has been entered.
Applicant is advised that there is some inconsistency regarding the ADS data or data on oath which has been provided by applicant.  Applicant’s provisional patent 62/577,989 has a filing receipt date of 10/27/2017.  Applicant is to note and correct any discrepancies.
 Response to Arguments
Applicant has filed a Power of Attorney on April 7, 2021 which is acknowledged by the Examiner.  In the Response of April 15, 2021 Applicant has amended the specification, abstract, drawings and claims all of these amendments have been entered.  Claims 25-29 are pending.  Applicant arguments regarding Anderson being an anticipatory reference against the claims is persuasive and accordingly will be withdrawn.  Action on the merits of claims 25-29 follows:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, US 20140261636 .
Anderson teaches a stand-alone solar power charger which can be directly coupled to portable electronic devices.  The stand-alone solar power charger is a portable photovoltaic cell that is tailored to power a portable device such as a mobile phone, lights, radios, tablets, laptops, iPads, iPhones, cell phones, smart phones, digital cameras, PDA, MP3 players.  Anderson teaches that the solar array or module includes traditional or conventional systems which connect to the PV module which includes USB connectors, computer connections, as well as conditioning devices which transform the output volts and and/or current from the solar cell to condition. i.e.,  to raise or lower the voltage/amperage and include conventional such as transformers, inverters, charge controllers, capacitors, diodes, transistors, amplifiers as well as mechanical conversions devices, the system includes battery band or other power storage systems in operative connection with the PV module as taught by Anderson.[Note Paragraph [0084]]  Anderson further teach in Paragraph [0153] that the 
However, Anderson does not specifically teach the reflective layer comprises at least one light emitting diode thereon.  
As stated above, Anderson teaches a stand-alone solar power charger that is configured to couple with a plurality of portable electronic devices.  The solar power charger is tailored to power the intended device or portable device to directly charge the device.  The stand-alone solar power charger include charge devices using an USB port using DC connection. The solar PV module is constructed and arranged to include bifacial solar panels include a multiple layers including antireflective coating, transparent coatings, and can includes various discrete diodes, transistors, passive components, buss bars.[Note Figure 3 and Paragraph [0081]].  Anderson does not teach the reflective coating include diodes, only the suggestion that conditioning units for conditioning the power and conversion of the solar PV module to the device been charged or powered and generically teaches that various discrete diodes have been used with the stand-alone solar power generator.  The device amperage matching and cell design and voltage matching cell design for proper recharging, charging of a device has been taught and described.  The construction of the solar PV module and the solar cells design and manufacturing has been taught by Anderson.  Anderson provides very strong teachings, suggestions, and reasoning as to how to construct the PV solar module, how to manufacture the solar PV device, how to use the stand alone solar device for charging as well as the devices contemplated for using the stand alone charging or recharging device.  It is maintained that when reading Anderson in its totality for all which has been taught the light emitting diode although not specifically taught, various diodes have been taught in cooperation with the stand-alone solar charger and to use the specific light emitting diode and layers of the Solar PV module has been taught in Anderson.  The stand-alone solar power generator taught in Anderson functions equivalently to applicant’s mobile battery pack, the concept of providing a module or housing having an upper and lower surface, the bifacial solar panel, various reflective, transparent and even antireflective layers has been taught the stand-alone power generator includes a battery conditioning devices which is in operable connection with the PV solar module thereby rendering the invention as a whole obvious to one having ordinary skill in the art at the time of filing or the time the invention as made absent criticality in showing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Metcalf teaches a solar cell phone.  Ravi et al. teach a photovoltaic module fabrication with thin single crystal epitaxial silicon devices.  Hsu et al. teach a solar cell structure for wireless charging.  Kim et al. teach bifacial solar cell module with backside reflector.  Anderson ‘528 teach a power conditioned solar charger for directly coupling to portable devices.  Foster teaches a portable electronic device carrier with charging system.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                      Primary Examiner, Art Unit 1771